Citation Nr: 1021776	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  07-38 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from May 1961 to May 1964.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of St. Paul, 
Minnesota Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in pertinent part, denied service 
connection for bilateral hearing loss disability.  The claim 
was previously before the Board in April 2009, at which time 
it was remanded for further development.


FINDING OF FACT

Bilateral hearing loss disability was initially demonstrated 
years after service, and the evidence of record is in 
equipoise as to whether it is causally related to the 
Veteran's active service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.

In the present case, the agency of original jurisdiction 
(AOJ), prior to the initial adjudication of the claim, issued 
a letter to the Veteran in July 2007 that informed him of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
Veteran was also provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and VA examination 
reports and opinions.  The claims file also contains the 
Veteran's statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.   

The record reflects that the Veteran was afforded VA 
examinations in August 2007 and July 2009.  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations and opinions 
obtained in this case are more than adequate for the issue 
decided on the merits herein, as they were based on a review 
of the Veteran's claims file, treatment records, and 
audiological evaluations.  The examiners also provided a 
complete rationale for the opinions stated, relying on and 
citing to the records reviewed.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence 
relevant to the issues and rating periods on appeal. 
 Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and sensorineural hearing loss as an 
organic disease of the nervous system, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in, or aggravated by, such service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009). 

The United States Court of Appeals for Veterans Claims 
(Court), referring to its holding in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that ". . . the regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service." Id. at 158.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).

Legal Analysis

The Veteran asserts that service connection is warranted for 
bilateral hearing loss disability.  With respect to current 
disability, the record establishes that bilateral hearing 
loss "disability" for VA purposes has been demonstrated 
subsequent to service.  In this regard, on VA audiological 
evaluation in August 2007, the reported pure tone thresholds, 
in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
45
55
65
LEFT
20
30
60
70
70

Speech discrimination ability (using the Maryland CNC Test) 
was 90 percent in the right ear and 88 percent in the left 
ear.



Likewise, on VA audiological evaluation in July 2009, the 
reported pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
60
65
70
LEFT
25
30
75
70
70

Speech discrimination ability (using the Maryland CNC Test) 
was 80 percent in the right and left ear.

In order to establish service connection on a presumptive 
basis, the Veteran's hearing loss disability must have become 
manifest to a degree of 10 percent or more within one year 
from the date of termination of his period of service.  In 
this case, no objective evidence of record demonstrates that 
the Veteran's hearing loss disability manifested itself to a 
compensable degree within one year of his 1964 separation 
from service.  As noted above, the record reflects that the 
first documentation of bilateral hearing loss "disability" 
for VA purposes was in 2007, decades after service.  Hence, 
the Board finds that evidence of record does not establish 
that the Veteran is entitled to service connection on a 
presumptive basis for his current bilateral hearing loss 
disability.

In terms of an in-service injury or disease, whispered voice 
testing was 15/15 in both ears on examination for entrance to 
service.  Audiometric testing was not conducted at that time.  
The Veteran's March 1964 separation examination reflects that 
the Veteran had the following pure tone thresholds, in 
decibels (as converted from American Standards Associates 
(ASA) units to International Standards Organization (ISO) 
units) for the right and left ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15

25
LEFT
20
10
20

10

The Board notes that the 25 decibel finding at the 4000 Hertz 
level for the right ear constitutes hearing loss as defined 
by Hensley v. Brown, 5 Vet. App. 155 (1993).  However, 
neither that finding, nor the remaining findings demonstrate 
hearing loss "disability" for VA compensation purposes.  
See 38 C.F.R. § 3.385 (2009).  

Nevertheless, the Board notes that, although hearing loss 
disability was not demonstrated in service, and was initially 
clinically demonstrated by the record many years after the 
Veteran's separation from service, pursuant to 38 C.F.R. 
§ 3.303(d), and the Court's holding in Hensley v. Brown, 
service connection may still be established if it is shown 
that current hearing loss disability is related to service.  
Also, under 38 U.S.C.A. § 1154 (a) (West 2002), the VA is 
required to consider the Veteran's contentions in conjunction 
with the circumstances of his service.  

In this case, the Veteran contends that while in service, he 
was exposed to weapons fire noise and heavy truck engine 
noise without wearing hearing protection.  See July 2007 VA 
Form 21-526, August 2007 VA Examination Report, and May 2008 
Board hearing transcript (Tr.) at pp. 9-11.  The Veteran's DD 
Form 214 reflects that his military occupational specialty 
was that of a heavy truck driver and that he received a 
Driver and Mechanic Badge and an Expert (Rifle M-14) Badge.  
The Board finds the Veteran is competent to report exposure 
to loud noise in service.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005) (noting that a veteran and other 
persons can attest to factual matters of which they had 
first-hand knowledge, e.g., experiencing loud noises in 
service and witnessing events).  Thus, in light of the 
evidence of record (i.e--the Veteran's DD 214) and the 
Veteran's competent and credible statements regarding 
exposure to loud noises in service, the Board finds that 
acoustic trauma due to loud noise exposure in service is 
conceded as such is consistent with the circumstances of the 
Veteran's service.  38 U.S.C.A. § 1154(a).

Further, the Board observes that the evidence of record is in 
equipoise as to whether the Veteran's current bilateral 
hearing loss disability is etiologically related to his 
acoustic trauma in service.  In this regard, the Board again 
notes that Veteran is competent to state that he experienced 
hearing difficulty in service and since discharge from 
service.  See, Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under 
certain circumstances, lay statements (such as those authored 
by the Veteran's current spouse) may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board finds that the Veteran's statements as to 
continuity of symptomatology since service to be credible.  
In this regard, the Board notes that right ear hearing loss 
was demonstrated on audiometric examination for separation 
from service.  While it may be reasonable to expect that if 
left ear hearing loss had been present at service separation, 
the Veteran would have noted it at that time when listing 
other problems, the Board notes that the Veteran specifically 
denied that he had ear problems as medical history reported 
at the time of his March 1964 service separation examination, 
although competent clinical audiometric examination at that 
time revealed right ear hearing loss.  (See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (noting that contemporaneous evidence 
has greater probative value than history as reported by the 
veteran).  Further, although left ear hearing loss was 
initially clinically demonstrated years after service, the 
Veteran has expressed continuity of symptomatology since 
service.  While evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim, it is not dispositive where competent and credible 
evidence of record establishes continuity of symptomatology.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In this case, bilateral hearing loss disability for VA 
purposes was initially clinically demonstrated on VA 
examination in August 2007.  There is no clinical evidence 
indicating he was treated for or complained of hearing loss 
prior to his August 2007 examination.  Although the Veteran 
indicated that his bilateral hearing loss began in 1961, on 
his July 2007 VA Form 21-526, he did not indicate the dates, 
medical facilities, or doctors (civilian, military, or VA), 
who had treated him for such disability after his  service.  
He also failed to respond to the AOJ's July 2007 letter which 
requested that he submit medical evidence from hospitals, 
clinics, and private physicians of treatment since his 
military service and/or any medical reports that he had.  The 
Board acknowledges that the absence of any corroborating 
medical evidence supporting his assertions, in and of itself, 
does not render his statements (and the statements submitted 
in support of his claim) incredible, although such absence is 
for consideration in determining credibility.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting 
that the absence of contemporaneous medical documentation may 
go to the credibility and weight of veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, 
render the lay testimony incredible).  Again, the Board notes 
that the demonstration of right ear hearing loss on 
examination for separation from service is consistent with 
the Veteran's reported continuity of hearing loss since 
service.

Further, while no competent clinical opinion of record 
etiologically relates the Veteran's current bilateral hearing 
loss disability to service, the Board affords no probative 
value to the negative August 2007 VA examiner's opinion.  
Indeed, in August 2007, a VA examiner after an evaluation of 
the Veteran and a review of his claims file, opined that it 
was not likely that the Veteran's hearing loss was related to 
noise exposure while in the service because his separation 
audiological examination was normal.  Additionally, in July 
2009, another VA examiner, after an audiological evaluation 
and a review of the Veteran's claims file, opined that the 
Veteran's hearing loss is not due to his service.  In 
reaching this conclusion, the examiner noted that:

Given normal hearing bilaterally on 
discharge audiogram and NO evidence of 
significant shift in thresholds from 
induction to discharge, hearing 
impairment is less likely as not (50/50 
probability) caused by or a result of 
military noise exposure."

As right ear hearing loss was demonstrated by the 
contemporaneous March 1964 separation audiometric 
examination, the rationale for the August 2007 and July 2009 
VA examiners opinions is not supported by the objective 
evidence of record.  In finding the Veteran has provided 
competent and credible evidence of continuity of right ear 
hearing loss since service, and that the etiology of left ear 
hearing loss has not been distinguished from the acoustic 
trauma in service by probative clinical evidence, the Board 
finds that the evidence is in equipoise as to service 
connection for the disability at issue.  38 U.S.C.A. § 5107 
(West 2002), and 38 C.F.R. § 3.102 (2009).  With resolution 
of doubt in the Veteran's favor, the Board finds the evidence 
of record supports a grant of service connection for 
bilateral hearing loss disability.  


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


